Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wu et al (US 2010/0097281 A1), hereinafter Wu, in view of Ullah et al (“A new metasurface reflective structure for simultaneous enhancement of antenna bandwidth and gain”, IOP Science, July 02, 2014), hereinafter Ullah, teaches an antenna device comprising an antenna radome comprising a dielectric substrate and a resonance structure carried on the dielectric substrate, wherein the resonance structure comprises a first resonance layer and a second resonance layer; the first resonance layer has a plurality of first resonance units arranged at regular intervals, the second resonance layer has a plurality of second resonance units arranged at regular intervals; and an antenna module spaced apart from the antenna radome and configured to perform at least one of receiving and transmitting a radio frequency signal of a preset frequency band in a radiation direction which is directed toward the dielectric substrate and the resonance structure; wherein the resonance structure has an in-phase reflection characteristic for the radio frequency signal of the preset frequency band, and a distance between a radiation surface of the antenna module and a surface of the resonance structure facing the antenna module is determined by a reflection phase difference of the 
However, there is no strong motivation to modify the antenna device of Wu/Ullah such that the first resonance unit has a side length of W1 and the second resonance unit has a side length of W2, wherein W1≤W2<P and P is a period of arrangement of the first resonance unit and the second resonance unit.
Claims 2 and 4-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845